DETAILED ACTION
This final Office action is in response to the amendment filed on 11/4/2019.

	Status of Claims
Claims 1-20 are pending.
Claims 11-20 were previously withdrawn.
Claims 1 and 7 were amended.

	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
Claim 1 was previously rejected under 35 USC § 112.  Applicant has successfully addressed the issue in the amendment filed on 6/15/2020.  Accordingly, the rejection to claim 1 under 35 USC § 112 has been respectfully withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod et al. (US 20030124928 A1), herein referred to as Sherrod, in view of Palen (US 8161583 B1), herein referred to as Palen.
Regarding claim 1, Sherrod discloses an apparatus for addressing urinary incontinence, the apparatus comprising: a base layer (bottom sheet 28); an upper layer (barrier means 22) coupled to the base layer, the upper layer comprising a lip portion (see Figs. 1 and 2; upper layer 22 forms a lip around the perimeter of the absorbent article where it is a coupled to the base layer 28) that is configured to overlap an outer periphery (perimeter 38) of an absorbent pad (absorbent structure 26) and thereby retain the absorbent pad between the upper layer and the base layer. Sherrod does not explicitly disclose the absorbent pad is a replaceable absorbent pad and is removably retained in a stable position between the upper layer and the base layer, and the lip portion further forming an aperture configured to expose a central portion of the replaceable absorbent pad through the aperture. 
Palen, however, discloses an easy change support bed pad comprising a patient pad 10A, a waterproof absorbent cover pad 23, and a surface 25. Patient pad 10A further comprises an opening 16 that opens up to waterproof absorbent cover pad 23 for the facilitating movement of a patient via patient pad 10A while giving a caregiver access to the waterproof absorbent cover pad 23 to be removed, washed, and replaced when the patient experiences a incontinence event. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incontinence device disclosed by Sherrod with the top layer comprising an opening and replaceable waterproof absorbent cover as taught by Palen in order to facilitate removing, washing, and replacing of the waterproof absorbent cover pad after an incontinence event.

Regarding claim 7, Sherrod (in view of Palen) teaches a fastening mechanism to attach the absorbent pad to the base layer (see para. [0021]; absorbent structure can either be combined via adhesives to the base layer or be retained in place via top sheet 24).

Regarding claim 10, Sherrod (in view of Palen) does not explicitly disclose the base layer and upper layer are fabricated from cloth. However, Sherrod discloses the non-slip absorbent article can be used as a table cloth or painter’s drop cloth suggesting that the materials comprising the device include cloth (see para. [0019]). Examiner further notes that it is old and known in the art to use cloth in layers of an absorbent article. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sherrod, in view of Palen, and further in view of Foxman (US 4844965 A), herein referred to as Foxman.
Regarding claim 2, Sherrod (in view of Palen) does not explicitly disclose a liquid-impermeable layer configured to reside below the absorbent pad. 
Foxman, however, discloses an absorptive device for incontinent patients comprising a liquid impervious barrier member 14 that further comprises an inner membrane 30, an outer membrane 32, and a thermal plastic film membrane 34 disposed between where said thermal plastic film membrane 34 provides a liquid impermeable barrier for the purpose of preventing liquids from seeping into the patient’s bed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incontinence device disclose by Sherrod with the layered barrier member as taught by Foxman in order to fabricate a device with a barrier to ensure the bed a patient is lying upon stays dry during an incontinence event.

Regarding claim 3, Sherrod (in view of Palen and further in view of Foxman) teaches a bottom layer (Foxman, outer membrane 32) below the base layer and forming a pocket between the bottom layer and the base layer. Examiner notes Foxman is relied upon to modify the incontinence device of Sherrod and teaches a thermal plastic film membrane within a pocket between inner membrane 30 and outer membrane 32.
Regarding claim 9, Sherrod (in view of Palen) does not explicitly disclose the base layer and upper layer are liquid permeable.
Foxman, however, discloses an absorptive device for incontinent patients comprising a liquid impervious barrier member 14 that further comprises

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrod, in view of Palen, and further in view of Colby (US 5701617 A), herein referred to as Colby.
Regarding claim 8, Sherrod (in view of Palen) does not explicitly disclose an attachment mechanism to attach the apparatus to a bed.
Colby, however, teaches an absorbent pad (22, 20) that can be detachably placed on a bed sheet via hook and loop fasteners (see Col. 4, lines 13-20).  The purpose for including hook and loop fasteners is to secure the absorbent pad in place on a bed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incontinence device disclosed by Sherrod with the hook and loop fasteners as taught by Colby in order to secure the incontinence device to the surface of a resting ensuring the placement of the device remains in the areas where an incontinence event would likely occur.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherrod, in view of Palen, and further in view of Norstrem (US 20090211030 A1), herein referred to as Norstrem.
Regarding claim 9, Sherrod (in view of Palen) does not explicitly disclose the base layer and upper layer are liquid permeable.
Norstrem, however, teaches a cushion comprising a base layer and upper layer (see figure 1 below) which are liquid permeable (30; see para. [0024]; fabric sheets). The purpose for including liquid permeable materials is to fabricate a cushion can contain soft materials and is breathable for user comfort. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the incontinence device disclosed by Sherrod with the fabric sheet material as taught by Norstrem in order to fabricate a pad that is breathable thereby reducing the heat that can be stored within the padded area to provide a user with a comfortable surface to lay on.

    PNG
    media_image1.png
    333
    786
    media_image1.png
    Greyscale

Figure 1

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 6/15/2020, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sherrod modified by Palen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pads and pillows relevant in scope and structure to the claimed invention.  The references relied upon for the rejections presented are Sherrod, Palen, Foxman, Colby, and Norstrem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/10/2021